Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 Sept 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Nobuta fails to teach extruding a molten polymer into a mold cavity according to an extrusion profile. Applicant argues the Nobuta reference does not describe or otherwise suggest any extrusion process outside of brief mention to a twin-shaft extrusion molding machine that is used to blend and prepare the molten material by adding fibers thereto. 
Nobuta does teach an extrusion of material into a mold. Nobuta is directed towards injection molding methods (see title). Injection molding is called injection molding because molten material is injected into a mold. See Fig. 1 of Nobuta showing the entire injection molding machine. 
Applicant acknowledges that an extrusion molding machine is used to blend and prepare molten material, but Applicant fails to show that the molten material is injected into anything other than a mold. To put it another way, why would Nobuta load molten material into an injection molding screw without injecting it? 
Applicant argues that Fig. 6 is silent as to any form of extrusion. That is not true. Fig. 6H explicitly shows the extrusion step/injecting step (see Fig. [0113] teaching 6H as the injecting step). 

Applicant has argued that Fig. 9 describes the process of reversing the screw as a single step, as opposed to two steps. This is not relevant to the extrusion into a mold. Fig. 9 also shows extrusion step in an injecting molding machine (see Fig. 9(e) showing an injecting step). 
	It should be noted that independent claim 1 differentiates between an “extrusion profile” and an “injection profile.” By the doctrine of claim differentiation the extrusion profile must be something other than the injection profile. As currently understood, the extrusion profile encompasses multiple steps, including the injection profile. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuta et al. (US 20170312954 A1, hereinafter “Nobuta”).


Extruding (see Figs. 6 and 9) a molten polymer into the mold cavity according to an extrusion profile (see Figs. 6 and 9); 
Measuring ([0052] teaches a load cell to measure back pressure on the screw), using a first sensor ([0052] teaches a load cell to measure back pressure on the screw), at least one variable ([0052] teaches a load cell to measure back pressure on the screw; [0106] teaches that the melt front can be detected by the load cell) during the extrusion profile; 
Adjusting ([0106] when the load cell detects the melt front is present or absent can be detected by the load cell, which causes the screw to continue rotation, stop, or reverse rotate) at least one extrusion operational parameter of the injection molding machine based on the at least one measured variable ([0106] when the load cell detects the melt front is present or absent can be detected by the load cell) measured from the first sensor; 
terminating the extrusion profile ([0106] teaches that screw rotates in reverse upon detecting that the space S1 is filled; see Figs. 6 and 9; see [0109] teaching filling of the space through pressure of the molten resin) upon the molten polymer exceeding a first threshold; 
injecting (see Fig. 6h; see Fig. 9e) the molten polymer into the mold cavity according to an injection profile using a screw that moves from a first position to a second position (see Fig. 6h showing the screw moving through any one of the retreat positions; see Fig. 9e); and 


Regarding claim 2, Nobuta teaches measuring, using a second sensor ([0107] teaches that detection of the melt front may be done by an additional sensor, such as a pressure gauge), at least one additional variable ([0107] teaches detection of the melt front may be done by an additional sensor) during the recovery profile ([0107] teaches detection by having the screw move back by a minute amount); and adjusting at least one injection operational parameter ([0107]; see Figs. 6 and 9; the specification teaches that when the melt front reaches a certain point then forward extrusion stops) of the injection molding machine based on the at least one additional measured variable (pressure or backwards movement is an additional variable) measured from the second sensor during the recovery profile.

Regarding claim 3, Nobuta teaches wherein during the extrusion profile, the screw is maintained at the first position (see Figs. 6 and 9 showing various retreat positions).

Regarding claim 4, Nobuta teaches wherein the at least one extrusion operational parameter comprises at least one of a back pressure set point, a screw rotational speed value, or a measured plastic flow front position (see Figs. 6 and 9; [0106] teaches changing the extrusion location based upon whether or not the melt flow front is there).




Regarding claims 8 and 9, Nobuta wherein the at least one variable comprises a nozzle pressure ([0107] teaches a pressure gauge in the heading cylinder, which pressure in the cylinder would be evenly distributed to the nozzle), and wherein the at least one extrusion operational parameter is in the form of an adjustable back pressure (see Fig. 6 showing the adjustable points for extrusion; [0107] teaches that the screw may be moved back during extrusion) having a plurality of discrete set points (see Fig. 6 showing the discrete retreat positions), the back pressure being adjusted (see Fig. 6; the pressure in the nozzle is changed according to the filling of S1 and S2, which corresponds to the pressure in the nozzle region) according to the sensed nozzle pressure.

Regarding claim 10, Nobuta teaches wherein the first threshold comprises a melt flow front position (see Figs. 6 and 9; [0106] teaches changing the extrusion location based upon whether or not the melt flow front is there).

Regarding claim 11, Nobuta wherein the position of the melt flow front is determined by at least one of a sensor ([0052] teaches a load cell; [0106] teaches measuring flow front with the load cell; see Figs. 6 and 9; [0106] teaches changing the extrusion location based upon whether or not the melt flow front is there) or an algorithm.

Regarding claim 12, Nobuta teaches wherein the injection profile commences (see Figs. 6 showing injection (h) following extrusion (c or f)) after termination of the extrusion profile.

Regarding claim 14, Nobuta teaches 14. The method of claim 1, wherein the extrusion profile commences after ([0070] teaches that the injection cycle is cyclical such that extrusion may commence after injection, based upon the arbitrary point defining the first step of the cycle) termination of the injection profile.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta in view of Oomori (US 20150084221 A1, hereinafter “Oomori”).
Regarding claim 6, Nobuta fails to teach wherein the first sensor is located at a leading end of the screw near the nozzle. 
In the same field of endeavor Oomori teaches that a pressure sensor may be location at the end of the screw rotation section (sensor is installed in nozzle adapter 60; see [0049]; [0044] teaches that the pressure sensor may be a direct or indirect pressure sensor; see Fig. 1 showing the location of the pressure sensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the cycle control of Nobuta with the sensors of Oomori. Nobuta teaches that a pressure sensor may be included in the heating cylinder ([0107]), such as the pressure sensor taught in Oomori. Further, Oomori and Nobuta both have load cell sensors to 
Regarding claim 7, Nobuta fails to teach wherein the first sensor is located at a position ahead of a check ring of the screw.
In the same field of endeavor Oomori teaches that a pressure sensor may be located ahead of the check ring of the screw (see Fig. 1 showing adapter 60 ahead of the check ring; the sensor is installed in nozzle adapter 60; see [0049]; [0044] teaches that the pressure sensor may be a direct or indirect pressure sensor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the cycle control of Nobuta with the sensors of Oomori. Nobuta teaches that additional sensors may be included in the heating cylinder ([0107]), such as the pressure sensor taught in Oomori. Further, Oomori and Nobuta both have load cell sensors to detect the cycle conditions. Finally, Oomori teaches that an injection molding machine may be fitted with a nozzle adapter and sensor that does not need to be replaced with the nozzle ([0031]), thus a person having ordinary skill in the art before the effective filing date would have found it desirable for that reason. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta in view of Fujita et al. (US 5013231 A, hereinafter “Fujita”).


In the same field of endeavor Fujita teaches that extrusion and rotation of the screw may occur during the injection stroke (see abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the injection cycle of Nobuta with the injection cycle of Fujita. Nobuta teaches that portions of the injection cycle may be performed concurrently ([0070]), such as rotation of the screw during its advancement. Fujita further teaches that its method is desirable because it may be employed to mold relatively thick articles (col. 1 ll. 9-13), thus a person having ordinary skill in the art before the effective filing date would have been motivated to use Fujita’s process for those reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742